DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This office action is in response to an amendment filed October 24, 2022. Claims 1-20 were previously pending, with claims 1-12 withdrawn from consideration. Applicant amended claims 13-16 and 20. Claims 13-20 are under consideration.
Applicant’s claim amendments overcame the following rejections: rejection of claims 13-20 under 35 U.S.C. 112(b) and rejection of claims 13-20 under 35 U.S.C. 102(b) as anticipated by Vander Horn et al. All other previously presented rejections are maintained for reasons given in the “Response to Arguments” below.
Response to Arguments
Applicant's arguments filed August 25, 2022 have been fully considered but they are not persuasive. 
A) Regarding the rejection of claims 13-20 under 35 U.S.C. 112, first paragraph, written description, Applicant argues the following:
“Applicant submits that some level of expertise and intelligence must be attributed to the person of skill in the art. Particularly in the field of the present invention wherein most skilled persons have a Ph.D. Fluidic devices and systems have been known in the art and other arts for at least 3 decades and can be found in everything from biology, to chemistry, to printers and electronics etc. One need not teach and preferably omits what is well known in the art in order to avoid having to provide Treatises of information that have been known.
The specification provides information sufficient for one of skill in the art to determine what is described. For example, detection methods and systems are described at least at paragraph 72, 83, 84, 92 and 98. Moreover, a control module is an art recognized term (see, e.g., Greeff et al., “Practical E-Manufacturing and Supply Chain Management,” 1St Ed., August 11, 2004, ISBN:9780080473857 at Chapter 4, pp. 66-111):
A control module is a collection of sensors, actuators, other control
modules and associated processing equipment, which is operated as a
single entity. A control module can have other control modules within it.
(A header includes several on/off automatic block valves, which
coordinates and directs flow to one or several destinations based upon
the set point directed to the header control module.) The equipment
models are themselves made up of ‘control modules’. The control
modules implement any state-oriented, or algorithm-oriented, control.
Control modules also provide the interface to the sensors and actuators
within the unit. A control module is a collection of sensors, actuators and
basic control logic that acts as either a regulating device, a state-oriented
device of a combination that is operated as a single device. Examples of
control modules are PID controllers and block valve controllers
(refer Figure 4.8).
Accordingly, one of skill in the art would readily recognize For at least the foregoing reasons, Applicant respectfully requests withdrawal of this rejection.”
	Response
	The paragraphs recited by Applicant regarding the structure of the claimed system are reproduced below.
“[0072] Electrical based detection can be used. Electrical detection is particularly useful for a field use (e.g. hand held) sequencing device. Electrical detection is advantageous because it does not require light sources, optics and protein labels. Field effect transistors (FET), a class of biosensors, can be used for electrical detection, for example as described in Schoning and Poghossian, Analyst, 127: 1137-1151 (2002), which is incorporated herein by reference in its entirety. FET biosensors respond to change in local charge distribution. Ion sensitive field effect transistors (ISFETs) are a type of FET that can be used, for example, as described in Bergveld, IEEE Trans. Biomed. Eng., 17, 70-71 (1970), which is incorporated herein by reference in its entirety. ISFETs are especially optimized for pH sensing; thus, they are ideal sensors for monitoring enzymatic reactions that generate protons as a product. Changes in intrinsic surface charge lead to a change in the local charge distribution that can be detected, for example, as described in Schenck, Theory, Design and Biomedical Applications of Solid State Chemical Sensors, ed. P. W. Cheung, CRC Press, Boca Raton, 1978, pp. 165-173, which is incorporated herein by reference in its entirety. FETs have been advanced with silicon nanowire (SiNW) and carbon nanotube (CNT) devices and can be used for electrical detection as described in Cui et al., Science, 293: 1289-1292 (2001), which is incorporated herein by reference in its entirety. Femtomolar sensitivity with SiNW FETs can be accomplished by detecting in the frequency domain instead of the time domain as described by Zheng et al., NanoLett. 10(80):3179-3183, which is incorporated herein by reference in its entirety. Single molecule sensitivity can be achieved on CNT with microsecond resolution as described by Sorgenfrie et al. Nat. Nano., 6:126-132 (2011), which is incorporated herein by reference in its entirety.”
“[0083] Light-gating is particularly useful for embodiments that use real-time detection at a single molecule level. Single molecule reactions are stochastic by nature. Light-gating provides for temporal control of detection to coincide with initiation of the single molecule reaction thereby providing more accurate detection.
[0084] Although an advantage of light-gating is set forth above in regard to real-time detection at a single molecule level, it will be understood that light gating is also useful for ensemble-level detection. For example, whether used for a single-molecule or ensemble level embodiments, light gating can provide spatial or temporal control of a reaction. More specifically, a sample can contain a relatively large pool of nucleotides and focused light can be delivered to a portion of a sample to activate a sub-population of the nucleotides. Thus, repeated activation of a subpopulation of nucleotides can be used instead of repeated fluidic delivery steps.”
“[0092] Any of a variety of solid-support materials can be used in a method or composition set forth herein. Useful materials include, for example, those that are separable from each other such as beads, particles, microspheres, or chromatographic supports; and those that form a continuous material such as a flow cell, microchip or other chip, microscope slide or other planar surface, or the like. Particularly useful supports are those used for microarrays. Useful materials for a microarray or other solid support include, but are not limited to, glass; modified glass; functionalized glass; plastics such as acrylics, polystyrene and copolymers of styrene and other materials, polypropylene, polyethylene, polybutylene, polyurethanes, Teflon, or the like; polysaccharides; nylon; nitrocellulose; resins; silica; silica-based materials such as silicon or modified silicon; carbon; metal; inorganic glass; optical fiber bundles, or any of a variety of other polymers. Useful substrates include those that allow optical detection, for example, by being translucent to energy of a desired detection wavelength and/or do not produce appreciable background fluorescence at a particular detection wavelength.”
“[0098] Detection can be carried out in a method set forth herein, using a technique that is appropriate to the label being used. In various embodiments, the technique will have a time resolution that can distinguish events occurring in the millisecond time range, for example, when used for pre-equilibrium kinetic analysis. Appropriate techniques include, but are not limited to, fluorescence, fluorescence (or Forster) resonance energy transfer (FRET), chemiluminescence, electroluminescence, Rayleigh Scattering, Mie Scattering, Raman scattering, electromagnetic energy absorption, electromagnetic energy polarization or electrical sensing (e.g. MOSFET, ISFET).”
	As can be seen from the above paragraphs, Applicant described pieces of detection apparatus and potential solid supports, but this is not equivalent to describing a structure of the claimed system. Regarding the definition of a controller, first, it is not present in the specification. Further, even if it was, it describes a generic device, not a device specific for the claimed system.
	The rejection is maintained.
	B) Regarding the rejection of claims 13-20 under 35 U.S.C. 102(b) as anticipated by Schneider et al., Applicant argues that Schneider et al. do not teach polymerase-linked nucleotide. However, Schneider et al. specifically teach polymerase-linked nucleotide: see, for example, Fig. 1A and 1C; [0008]-[0018]; [0143]-[0149]; [0162]-[0167]; [0208]-[0212].
	The rejection is maintained.
Claim Interpretation
5.	The following limitations of claim 13 are intended use limitations: “that delivers sequencing reagents…” and  “…that measures binding events”.
6.	With respect to the limitation “a control module”, Applicant did not describe any structural features of the claimed control module, or any software that performs the claimed function, therefore this limitation is considered to encompass any control modules, since there is no correlation between the claimed functions performed by the control module and its structure. Therefore, since software is generally run on computers, a computer or computer system anticipates this term.
7.	In conclusion, the claimed structural elements are as follows:
i) an array of nucleic acid features;
ii) a sequencing reagent comprising a polymerase-linked nucleotide,
iii) a fluidic apparatus;
iv) a detection apparatus; and
v) a control module.
8.	The limitations of claims 14-20 are intended use limitations which do not result in additional structural features of the system claimed in claim 13.
Claim Rejections - 35 USC § 112
9.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

10.	Claims 13-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 13 recites the following limitations: “a fluidic apparatus that delivers sequencing reagents”, “a detection apparatus that measure binding events”, “a control module comprising instructions for…”. Applicant did not describe any structures of a fluidic apparatus, detection apparatus or a control module. Further, Applicant did not describe any software which can perform the functions recited in claims 13-16 and 20, therefore Applicant was not in possession of the invention as claimed.
Claim Rejections - 35 USC § 102
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
12.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


13.	Claims 13-20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Schneider et al. (US 2008/0299565 A1; published December 2008; cited in the IDS).
Regarding claims 13-20, Schneider et al. teach a system comprising an array of nucleic acids disposed on a solid support; a polymerase-linked nucleotide; a fluidic apparatus; a detection apparatus and a control module (Fig. 1A and 1C; [0008]-[0018]; [0020]-[0021]; [0025]; [0059]-[0060]; [0129]; [0143]-[0149]; [0162]-[0167];  [0208]-[0212]; [0233]; [0238]-[0239]; [0242]-[0243]; [0255]; [0378]-[0401]; [0404]-[407]).
14.	No claims are allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA E STRZELECKA whose telephone number is (571)272-0789. The examiner can normally be reached M-F 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TERESA E STRZELECKA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        October 25, 2022